      Case 6:20-cv-01216-DDC-GEB Document 9 Filed 09/11/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JOSEPH H. SCHROEDER, II,           )
                                   )
                  Plaintiff,       )
                                   )
v.                                 )                Case No. 20-1216-DDC-GEB
                                   )
WICHITA POLICE DEPARTMENT, et al., )
                                   )
                  Defendant.       )
                                   )


                                         ORDER

       Upon the transfer of this matter from the U.S. District Court for the Southern

District of Florida to this Court, the matter is now before the Court on Plaintiff Joseph H.

Schroeder, II’s Motion to Proceed In Forma Pauperis (ECF No. 3, sealed) and

supporting declaration. For the reasons outlined below, Plaintiff’s Motion (ECF No. 3)

is GRANTED.

       Under 28 U.S.C. § 1915(a), the Court has the discretion1 to authorize the filing of

a civil case “without prepayment of fees or security thereof, by a person who submits an

affidavit that . . . the person is unable to pay such fees or give security thereof.”

“Proceeding in forma pauperis in a civil case ‘is a privilege, not a right—fundamental or

otherwise.’”2 To determine whether a party is eligible to file without prepayment of the




1
  Barnett ex rel. Barnett v. Nw. Sch., No. 00-2499, 2000 WL 1909625, at *1 (D. Kan. Dec. 26,
2000) (citing Cabrera v. Horgas, 173 F.3d 863, at *1 (10th Cir. April 23, 1999)).
2
  Id. (quoting White v. Colorado, 157 F.3d 1226, 1233 (10th Cir. 1998)).
      Case 6:20-cv-01216-DDC-GEB Document 9 Filed 09/11/20 Page 2 of 3




fee, the Court commonly reviews the party’s financial affidavit and compares his or her

monthly expenses with the monthly income disclosed therein.3

       Both the Tenth Circuit Court of Appeals and this Court have a liberal policy

toward permitting proceedings in forma pauperis.4 Although Plaintiff’s motion was

completed on a different form than that which is usually required in this District—a form5

apparently utilized in the Southern District of Florida where this case was initially filed—

the Court finds sufficient information contained within that form. It appears Plaintiff is

currently unemployed. After careful review of Plaintiff’s description of his financial

resources (ECF No. 3-1, sealed), and comparison of Plaintiff’s listed monthly income to

listed monthly expenses, the Court finds he is financially unable to pay the filing fee.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Proceed In Forma

Pauperis (ECF No. 3) is GRANTED. Although service of process would normally be

undertaken by the clerk of court under 28 U.S.C. 1915(d) and Fed. R. Civ. P. 4(c)(3), the

clerk is directed to stay service of process pending the District Court’s consideration of

Plaintiff’s pending Motion to Transfer this case back to the Southern District of Florida

(ECF No. 8).




3
  Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, at *1 (D. Kan. Aug.
9, 2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL-DJW, 2000 WL 1162684, at
*1) (D. Kan. Apr. 15, 2002) and Webb v. Cessna Aircraft, No. 00-2229-JWL-DJW, 2000 WL
1025575, at *1 (D. Kan. July 17, 2000)).
4
  Mitchell v. Deseret Health Care Facility, No. 13-1360-RDR-KGG, 2013 WL 5797609, at *1
(D. Kan. Sept. 30, 2013) (citing, generally, Yellen v. Cooper, 828 F.2d 1471 (10th Cir. 1987)).
5
  The form completed by Plaintiff is the “AO240 (Rev.07/10) Application to Proceed in District
Court Without Prepaying Fees or Costs (Short Form).”

                                             -2-
Case 6:20-cv-01216-DDC-GEB Document 9 Filed 09/11/20 Page 3 of 3




IT IS SO ORDERED.

Dated at Wichita, Kansas this 11th day of September 2020.


                                 s/ Gwynne E. Birzer
                                 GWYNNE E. BIRZER
                                 United States Magistrate Judge




                                  -3-
